NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                      File Name: 06a0535n.06
                       Filed: August 1, 2006

                              No. 05-1924

                   UNITED STATES COURT OF APPEALS
                        FOR THE SIXTH CIRCUIT

Hazaa Shahit, et al.,           )
                                )
          Plaintiffs-Appellants,)            ON APPEAL FROM THE
     v.                         )            UNITED STATES DISTRICT
                                )            COURT FOR THE EASTERN
Aric Tosqui, et al.,            )            DISTRICT OF MICHIGAN
                                )
          Defendants-Appellees. )


BEFORE: DAUGHTREY and COLE, Circuit Judges, and GRAHAM,1 District
Judge.

     GRAHAM, District Judge.      This is a civil rights action filed
under 42 U.S.C. §§ 1983 and 1985 by plaintiffs Hazaa Shahit and
Mohamed Elmathil against defendants Aric Tosqui and Michael Parish,
police officers employed by the City of Detroit.              Plaintiffs
claimed that the traffic stop of their vehicle by the defendant
officers was not supported by reasonable suspicion, that their
subsequent arrest was not supported by probable cause, that the
stop and arrest were motivated by plaintiffs’ ethnic origin, and
that the officers conspired to violate their civil rights.           In a
decision rendered on June 1, 2005, the district court entered an
order granting defendants’ motion for summary judgment on the
grounds of qualified immunity, and this appeal follows.
     We agree with the well-reasoned opinion of the district court,
and find that summary judgment was appropriate in this case.           We



     1
       The Honorable James L. Graham, United States District Judge for the
Southern District of Ohio, sitting by designation.
further note that while there has been some confusion in this
circuit     in   the   past   about   the   standard   to   be   applied   to
investigatory     stops   for   civil   traffic   violations,    this   court
recently noted in United States v. Perez, 440 F.3d 363 (6th Cir.
2006) that “[a]n ordinary traffic stop is like an investigative
detention, the scope of which is governed by Terry principles.”
Id. at 370 (citing United States v. Hill, 195 F.3d 258, 264 (6th
Cir. 1999)).     A stop for a civil traffic violation may be based on
reasonable suspicion. See Weaver v. Shadoan, 340 F.3d 398 (6th Cir.
2003)(upholding a civil traffic stop based on reasonable suspicion
of a violation of vehicle registration and window tinting laws).
The district court correctly held that the evidence submitted on
summary judgment showed that the vehicle stop in this case was
valid, as it was based on reasonable suspicion that plaintiffs were
engaging in criminal activity and were committing a civil traffic
violation, and that no genuine issue of fact existed in that
regard.
     For the reasons stated by the district court in its order of
June 1, 2005, the judgment of the district court awarding summary
judgment to the defendants on the grounds of qualified immunity is
AFFIRMED.




                                        2